DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species L, directed at claims 1-5, 9-13 and 16-10, in the reply filed on 2/03/2022 is acknowledged.  The traversal is unclear as it lacks arguments and is therefore not found persuasive.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 7-11 are  objected to because of the following informalities:  each recite the limitation “The piezoelectric cooling system of claim 1” which should read “The cooling system of claim 1” for consistency. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“a first piezoelectric cooling element” and “a second piezoelectric cooling element” in claims 1 and 16, where the term “piezoelectric cooling element” is interpreted as structure and examined as a structure which exhibits a piezoelectric effect.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation “the cooling element being configured to direct the fluid using a vibrational motion from the first side of the cooling element to the second side”, in lines 3-4, which is indefinite for being unclear which cooling element, the first or the second piezoelectric elements, or an entirely other cooling element, Applicant is referencing.  For purposes of examination, the metes and bounds of the claim will be established, by examining the limitation as “the first piezo electric cooling element being configured to direct the fluid using a vibrational motion from the first side of the first piezoelectric cooling element to the second side”.

Claim 5 recites the limitation “such that the fluid moves in a direction that is incident on a surface of the heat-generating semiconductor structure at a substantially perpendicular angle” which is indefinite for being unclear if the heat-generating semiconductor structure is the same as the heat generating structure of claim 1, from which claim 5 ultimately depends.  Based on the Applicant’s disclosure, as best understood by the Examiner, the limitation will be examined as “such that the fluid moves in a direction that is incident at a substantially perpendicular angle to the surface of the heat generating structure”.


Claim 18 recites the limitation “the piezoelectric cooling element” in line 2, which is indefinite for being unclear whether Applicant is referencing the first or second cooling element of claim 16 from which claim 18 ultimately depends.  For purposes of examination, the limitation will be examined as “the first piezoelectric cooling element”.

Claim 19 recites the limitation “tuning the first piezoelectric cooling element to the at least one resonance frequency”, in line 2, which is indefinite for being unclear if the at least one resonance frequency is the resonance frequency Applicant claims in claim 18, from which claim 19 depends.  For purposes of examination, the limitation will be examined as “tuning the first piezoelectric cooling element to the resonance frequency”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arik et al. (US 2008/0041574), hereinafter referred to as Arik’574.

Regarding claim 1, Arik’574 teaches a cooling system (Fig. 6 with membranes 12 being shown in Fig. 4) comprising: a first piezoelectric cooling element (membrane 12 shown in Fig. 4 and as the “first piezoelectric cooling element” in annotated Figure 1 by the Examiner, and seen closer up in Fig. 4; see paragraph 0033, “The membrane 12 can be manufactured utilizing a microfabrication technique, using silicon nitride for example. In such a technique, a well is created via an etching process and filled with a sacrificial layer, such as polyimide. Then a nitride layer is deposited on the top of the filled well, followed by the deposition of a piezoelectric layer.”) configured to direct a fluid (fluid 26; paragraphs 0049 and 0050, “For example, the present embodiment can be configured such that the inlet tube 64 fluidly connects to a manifold (disposed within, or outside, the cooling system 60) that connects to four conduits 18 disposed between the substrate 4 and the IC 20, wherein four of the fluidic jets are disposed in operational communication with each of the four conduits 18…Each membrane 12 is connected to a distinct lead 24 to enable each fluidic jet to be individually operable.” And paragraph 0042, “As a result of the vibration, the cavity 16 formed between the membrane 12 and the well 10 changes in volume, causing the cooling media 26 to be drawn into, and expelled from, the cavity 16 through orifice 14.”) toward a surface (upper surface of 42) of a heat-generating structure (42); and  
5a second piezoelectric cooling element (annotated by Examiner in Figure 1 as “second piezoelectric cooling element” and having the same structure seen in Fig. 4, comprising 12, see paragraph 0033, “The membrane 12 can be manufactured utilizing a microfabrication technique, using silicon nitride for example. In such a technique, a well is created via an etching process and filled with a sacrificial layer, such as polyimide. Then a nitride layer is deposited on the top of the filled well, followed by the deposition of a piezoelectric layer.”) configured to direct the fluid to an outlet area (area around outlet pipe 66) after heat has been transferred to the fluid by the heat-generating structure (Fig. 6, fluid enters inlet 64, removes heat from heat generating structure and then flows out outlet pipe 66).


    PNG
    media_image1.png
    502
    768
    media_image1.png
    Greyscale

Figure 1:annotated Fig. 6 of Arik.

Regarding claim 2, Arik’574 teaches the cooling system of claim 1, wherein the first piezoelectric cooling element resides in a chamber (well 10, see paragraph 0026, “In FIG. 4, the fluidic jet has been formed by disposing a well 10 in the exterior surface 8 of the substrate 4, wherein the well 10 comprises multiple (e.g., two, three, or more) orifices 14.  Disposed within the well 10 is a membrane 12, which forms a cavity 16 
therebetween.”) and forces the fluid toward the surface of the heat-generating structure (see Fig. 3 which has the same fluid direction operation as Fig. 4).

Regarding claim 9, Arik’574 teaches the cooling system of claim 1, wherein the first piezoelectric cooling element and the second piezoelectric cooling element are selectively enabled (since a controller “activates” the fluidic jets which include piezoelectric devices 12; see paragraph 0052, “If any of the temperatures are determined to be greater than an acceptable limit, the controller determines which fluidic jets to activate.”).

Alternatively…

Claim(s) 1, 5, 9 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 7,553,135), hereinafter referred to as Cho.

Regarding claim 1, Cho teaches a cooling system (Fig. 1), comprising: a first piezoelectric cooling element (comprising left 11 and shown in annotated by Examiner Figure 2) configured to direct a fluid (Fig. 4, represented by arrows) toward a surface (upper surface of 30) of a heat generating structure (part to be cooled 30; see 3, lines 15-19);
a second piezoelectric cooling element (right 11, annotated by Examiner in Figure 1) configured to direct the fluid to an outlet area (area 21 in Fig. 4) after heat has been transferred to the fluid by the heat-generating structure.


    PNG
    media_image2.png
    570
    909
    media_image2.png
    Greyscale

Figure 2: annotated Fig. 2 of Cho.

Regarding claim 5, Cho teaches the cooling system according to claim 1, wherein the first piezoelectric cooling element has a first side (annotated by Examiner in Figure 3) and a second side (annotated by Examiner in Figure 3), the first side being distal to the heat-generating surface and in communication with the fluid, the second side being configured to direct the fluid using a vibrational motion (of piezoelectric element 11; column 3, lines 26-29, “In an exemplary embodiment, two piezoelectric beams 11 and two slots 26 are provided in order to apply vibration to opposite sides of the diaphragm 25.”) from the first side of the first piezoelectric cooling element to the second side (See Fig. 4A and Fig. 4B) such that the fluid moves in a direction (normal to the surface of 30) that is incident at a perpendicular angle (90 degrees to the surface of 30) to the surface of the heat generating structure.


    PNG
    media_image3.png
    430
    796
    media_image3.png
    Greyscale

Figure 3: annotated Fig. 4a of Cho.

Regarding claim 9, Cho teaches the cooling system of claim 1, wherein the first piezoelectric cooling element and the second piezoelectric cooling element are selectively enabled (by selectively varying the frequency of the applied voltage, the first and second piezoelectric cooling elements are enabled to move up and down, column 5, lines 1-8, “In addition, the quantity of air supplied to an air supply section of a fuel cell (not shown) or a part-to-be-cooled 30 by the diaphragm 25 is varied depending on the vibration amplitude in the A and C directions of the piezoelectric beams 11. Correspondingly, it is also varied with the frequency of the applied voltage.”).

Regarding claim 16, Cho teaches a method of cooling (using Fig. 1) a device (30) comprising: selectively driving a first piezoelectric cooling element (comprising left 11, annotated by Examiner in Figure 1) configured to direct a fluid (Fig. 4, represented by arrows) toward a surface (upper surface of 30) of a heat generating structure (30);
selectively driving a second piezoelectric cooling element (right 11, annotated by Examiner in Figure 1) configured to direct the fluid to an outlet area (area 21 in Fig. 4) after heat has been transferred to the fluid by the heat-generating structure (column 3, lines 48-55, “The operation of the diaphragm air pump 50 according to an embodiment of the present invention will be described with reference to FIGS. 4A and 4B. FIG. 4A shows the flow of fluid when the piezoelectric beams 11 move toward the part-to-be-cooled 30”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4,12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arik’574, in further view of Yamamoto et al. (US 2010/0074775), hereinafter referred to as Yamamoto.

Regarding claims 3 and 4, Arik’574 teaches the cooling system of claim 1, wherein a vibrational motion (vibrational motion shown by the amplitude of membrane 2 in Fig. 4, which operates in the same manner as Fig. 2  vs. Fig. 3, with respect to the movement of the membrane and the volume of the chamber 16; see paragraph 0023, “In use, the lead 24 can supply electrical current to the membrane 12. Upon the application of a positive electrical charge, the membrane 12 deforms from the first configuration shown in FIG. 1 to a second configuration, as illustrated in FIG. 2.”; see paragraph 0024, “Upon application of an alternating current, such as 100 volts alternating current (A.C.), the membrane 12 will oscillate between the second configuration shown in FIG. 2 and the third configuration illustrated in FIG. 3”) which vibrates between an expanded state (Fig. 4, when 12 expands similar to that of Fig. 2 to intake fluid into the chamber 16) of the first piezoelectric cooling element causes an increase volume (similar to that of Fig. 2, the chamber of Fig. 4 will get larger, therefore its volume will increase) of the chamber as the first piezoelectric cooling element is deformed and wherein the chamber further includes an array of orifices (Fig. 4, 14s) distributed on at least one surface (lower surface where 14s are located) of the chamber, the orifices isallowing escape of the fluid from within the chamber during a decrease in the volume (similar to that of Fig. 3) in response to the vibration of the first piezoelectric cooling element.

Arik’574 does not teach a valve configured to admit the fluid into the chamber when the volume increases and to substantially prevent fluid from exiting the chamber through the valve when the chamber volume decreases (claim 3).  Arik does not teach an additional valve configured to allow fluid to exit the chamber through the array of orifices when the chamber volume decreases and to substantially prevent fluid from entering the chamber through the orifices when the chamber volume increases (claim 4).

Yamamoto teaches a piezoelectric pump (Fig. 1) including a vibratory piezoelectric  membrane (7), similar to Arik, wherein provided on a lower surface (surface of 10 which makes up the walls that create 15) of a chamber (walls which create 15), is a valve (11) configured to admit a cooling fluid into and out of the chamber, as shown by the arrows in Fig. 1, when the volume of the chamber increases and to substantially prevent fluid from exiting the chamber through the valve when the chamber volume decreases (paragraph 0029, “At the moment the piezoelectric vibrator 7 deforms so as to protrude upward, the inflow check valve 11 opens so that the fluid flows through the pump inlet port 4 and into the pump chamber 15. At this moment the outflow check valve 12 is attracted toward the valve main plate 10 so as to close the outlet port 14, and hence the fluid is inhibited from flowing out of the pump chamber 15.”) (claim 3); an additional valve (12) configured to allow fluid to exit the chamber through an array of orifices (14s) when the chamber volume decreases and to substantially prevent fluid from entering the chamber through the orifices when the chamber volume increases (paragraph 0029, “Then at the moment that the piezoelectric vibrator 7 deforms so as to protrude downward, the outflow check valve 12 is press-opened so that the fluid flows out of the pump chamber 15, and is discharged through the pump outlet port 5. At this moment the inflow check valve 11 is closed.”).  Configuring the diaphragm pump in this manner provides the ability of quickly discharging any bubbles within the pump chamber, thereby assuring a stable flow rate and performance (paragraph 0005, “The diaphragm pump is a volume-variable pump, and higher discharge pressure is one of the features thereof.” and paragraph 0006, “An object of the present invention is to solve the problem incidental to the foregoing conventional art, and to provide a highly reliable diaphragm pump capable of quickly discharging a bubble that has intruded into the pump chamber, and thereby assuring the performance under a stable flow rate.”)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified Arik’574, by including the valve and additional valve, configured similarly taught by Yamamoto, in order to provide the similar, and predictable, result of quickly discharging any bubbles within the pump chamber, assuring a stable flow rate and performance.

Regarding claims 12 and 13, Arik’574 teaches a piezoelectric cooling system (Fig. 6), comprising: a first plurality of cells (annotated by Examiner in Figure 4), each of the first plurality of cells including a chamber (cavity 16), a first piezoelectric cooling element (12; see paragraph 0033, “The membrane 12 can be manufactured utilizing a microfabrication technique, using silicon nitride for example. In such a technique, a well is created via an etching process and filled with a sacrificial layer, such as polyimide. Then a nitride layer is deposited on the top of the filled well, followed by the deposition of a piezoelectric layer.”)), an orifice (14) distributed on at least one surface of the 5chamber (lower wall which includes orifice 14 of cavity 16), the first piezoelectric cooling element directing a fluid (cooling media, paragraph 0009) toward a surface (upper surface of integrated circuit 20) of a heat-generating structure (integrated circuit 20), wherein a vibrational motion of the first piezoelectric cooling element (12 vibrates causing the volume of the cavity to increase and reduce as discussed in paragraph 0030) causes an increase or decrease in a volume of the chamber (see paragraph 0030, “Upon electrical excitation of the membrane 12 (provided by the lead 24), the membrane 12 can deform, either to increase the volume of the cavity 16 or reduce the volume of the cavity 16.”) as the first piezoelectric cooling element is deformed, the orifice allowing escape of the fluid from within the chamber during the decrease in the volume in response to the vibration of the first piezoelectric 10cooling element; 
a second plurality of cells (annotated by Examiner in Figure 4), each of the second plurality of cells including a second piezoelectric cooling element (12; see paragraph 0033, “The membrane 12 can be manufactured utilizing a microfabrication technique, using silicon nitride for example. In such a technique, a well is created via an etching process and filled with a sacrificial layer, such as polyimide. Then a nitride layer is deposited on the top of the filled well, followed by the deposition of a piezoelectric layer.”) configured to direct the fluid to an outlet area (outlet pipe 66) after heat has been istransferred to the fluid by the heat-generating structure; and 

    PNG
    media_image4.png
    604
    704
    media_image4.png
    Greyscale

Figure 4: annotated Fig. 6 of Arik ‘574

Arik’574 does not teach wherein the first and second cells have a plurality of orifices on the at least one surface of the respective chamber, however, Fig. 4 of Arik’574 teaches wherein there can be a plurality of orifices (14s; see paragraph 0026, “For example, referring now to FIG. 4, an alternative cooling system 40 is illustrated. In FIG. 4, the fluidic jet has been formed by disposing a well 10 in the exterior surface 8 of the substrate 4, wherein the well 10 comprises multiple (e.g., two, three, or more) orifices 14.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified the orifices of Arik’574 to be a plurality of orifices as taught in Fig. 4, in order to provide the predictable result of spreading out the fluid discharged from the chamber to the surface of the heat generating structure.

Arik’574, as discussed, has not yet taught a plurality of exhaust chimneys interposed between the first plurality of cells, allowing fluid exiting the chamber from the plurality of orifices to be transported away from the plurality of orifices toward the outlet area, however Fig. 7 teaches a plurality of exhaust chimneys (72) interposed between the first plurality of cells, allowing fluid exiting the chamber from the plurality of orifices to be transported away from the plurality of orifices toward the outlet area (see paragraph 0054, “The cooling channels 72 are connected in thermal communication to the IC 20 and extend into the conduit 18. Cooling media 26 flows into the conduit 18 (e.g., the space between the substrate 4 and the IC 20) through inlet tube 64, flows over, through, and/or around the cooling channels 72 and absorbs thermal energy from the IC 20. The heated cooling media 26 exits the conduit 18 through the outlet tube 66.” and paragraph 0055 “In use, the cooling channels 72 assist to dissipate heat from the IC 20 by increasing the effective area that is in contact with the cooling media 26 that is disposed within the conduit 18. Further, the cooling channels 72 can increase the turbulence of the cooling media 28, thereby increasing the ability of the cooling media 26 to absorb heat”).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified Arik’574 to include chimneys positioned between  the first plurality of cells, as taught by Arik’574 in Fig. 7 and paragraph 0054 and 0055, in order to provide the similar and predictable result of of assisting in dissipating heat from the heat generating structure by increasing the effective area that is in contact with the cooling media as well as increasing the turbulence of the fluid, and therefore the heat transfer by the fluid, away from the heat generating structure.

Arik’574 does not teach a valve configured to admit the fluid into the chamber when the volume increases and to substantially prevent fluid from exiting the chamber through the valve when the chamber volume decreases (claim 12).  Arik’574 does not teach an additional valve configured to allow fluid to exit the chamber through the plurality of orifices when the chamber volume decreases and to substantially prevent fluid from entering the chamber through the orifices when the chamber volume increases (claim 13).

Yamamoto teaches a piezoelectric pump (Fig. 1) including a vibratory piezoelectric  membrane (7), similar to Arik, wherein provided on a lower surface (surface of 10 which makes up the walls that create 15) of a chamber (walls which create 15), is a valve (11) configured to admit a cooling fluid into and out of the chamber, as shown by the arrows in Fig. 1, when the volume of the chamber increases and to substantially prevent fluid from exiting the chamber through the valve when the chamber volume decreases (paragraph 0029, “At the moment the piezoelectric vibrator 7 deforms so as to protrude upward, the inflow check valve 11 opens so that the fluid flows through the pump inlet port 4 and into the pump chamber 15. At this moment the outflow check valve 12 is attracted toward the valve main plate 10 so as to close the outlet port 14, and hence the fluid is inhibited from flowing out of the pump chamber 15.”) (claim 3); an additional valve (12) configured to allow fluid to exit the chamber through an array of orifices (14s) when the chamber volume decreases and to substantially prevent fluid from entering the chamber through the orifices when the chamber volume increases (paragraph 0029, “Then at the moment that the piezoelectric vibrator 7 deforms so as to protrude downward, the outflow check valve 12 is press-opened so that the fluid flows out of the pump chamber 15, and is discharged through the pump outlet port 5. At this moment the inflow check valve 11 is closed.”).  Configuring the diaphragm pump in this manner provides the ability of quickly discharging any bubbles within the pump chamber, thereby assuring a stable flow rate and performance (paragraph 0005, “The diaphragm pump is a volume-variable pump, and higher discharge pressure is one of the features thereof.” and paragraph 0006, “An object of the present invention is to solve the problem incidental to the foregoing conventional art, and to provide a highly reliable diaphragm pump capable of quickly discharging a bubble that has intruded into the pump chamber, and thereby assuring the performance under a stable flow rate.”)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified Arik’574, by including the valve and additional valve, configured similarly taught by Yamamoto, in order to provide the similar, and predictable, result of quickly discharging any bubbles within the pump chamber, assuring a stable flow rate and performance.


Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arik’574, as applied to claim 1, in further view of Fedorov (US 2009/0050294), hereinafter referred to as Fedorov.

Regarding claim 10, Arik’574 teaches the cooling system according to claim 1, however does not teach wherein the first piezoelectric cooling element and the second piezoelectric cooling element are each at least 10 microns and not more 25 than twenty-five microns thick.

Fedorov teaches a cooling system similar to Arik’574, comprising a piezoelectric element, which overlaps the range of 10 microns to 25 microns, wherein the thickness of the piezoelectric element is 10 microns to 10,000 microns in one example (paragraph 0068) and wherein the thickness is about 10 microns s to 5000 microns in thickness (paragraph 0068), wherein the thickness of the piezoelectric element determines the frequency of operation (paragraph 0068, “The dimensions of the actuator 86 depend on the type of actuator used. For embodiments where the actuator 86 is a piezoelectric actuator, the thickness of the actuator 86 is determined, at least in part, by the frequency of operation and the type of the piezoelectric material. The thickness of the piezoelectric actuator is chosen such that the thickness of the actuator 86 is about half the wavelength of longitudinal waves in the piezoelectric material at the frequency of operation.”).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified the thickness of the first and second piezoelectric cooling elements taught by Arik’574 to be between 10 and 25 microns, since the thickness of the first and second piezoelectric cooling elements is considered a results effective variable, in that changing the thickness of the piezoelectric elements changes the frequency of operation (frequency of vibration), as taught by Fedorov, and would have been routine optimization, without unexpected results, since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arik’574, as applied to claim 1, in further view of Barak (US 2017/0292537), hereinafter referred to as Barak.

Regarding claim 11, Arik’574 teaches the cooling system according to claim 1, however does not teach wherein the first piezoelectric cooling element is at least fifty microns and not more than two hundred microns from the surface of the heat-generating structure.

Barak teaches a cooling system (Fig. 1D and 1E) comprising first and second piezoelectric cooling elements (two far left actuators 116s) which are a distance from a surface (upper surface of 106) of a heat generating structure (106), wherein the distance, designated as “Air gap” in Fig. 1E) determines the generated flow rate (see paragraph 0034, “As depicted, the generated flow rate at position 124 typically increases with the distance D from the heat-generating component 106 due to viscous effects at the surface.”).

Therefore, in view of Barak, the distance from the piezoelectric cooling elements to the (upper) surface of the heat generating structure is considered a results effective variable in that distance has a direct impact on generated flow rate and would have a matter of routine optimization for the desired flow rate effects.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the distance between the first and second piezoelectric cooling elements and the surface of the heat generating structure of Arik’574 by making the distance at least fifty microns and not more than two hundred microns, as a matter of routine optimization, since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).



Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arik’574 and Yamamoto, as applied to claim 12, in further view of Barak (US 2017/0292537), hereinafter referred to as Barak.

Regarding claim 14, Arik’574, as modified, teaches the piezoelectric cooling system according to claim 12, however does not teach wherein the second piezoelectric element is a blade element having a thickness of at least ten microns and not more than twenty-five microns

Barak teaches a piezoelectric cooling system which uses piezoelectric blades (Fig. 1E which has fan blades 102 shown better in Fig. 1D 102) to convey fluid horizontally across a heat generating structure (106) upper surface to remove heat, wherein the blade elements have a thickness of a few micrometers up to 1 mm (paragraph 0027, “In general, the size of the fan member 108 may range from 100 .mu.m to a few mm (e.g., 1 to 10 mm), and the thickness of the fan member 108 may vary from a few .mu.m (e.g., less than 10 .mu.m) up to 1 mm.”).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified the second piezoelectric elements of Arik’574, as modified, to be blade elements, as taught by Barak, in order to provide the predictable result of directing the cooling fluid in a single horizontal direction, across the surface of the heat generating structure, thereby removing heat while directing the fluid towards by pointing the blade elements towards it.

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho, as applied to claim 1, in further view of Donnelly et al. (US 2014/0216696), hereinafter referred to as Donnelly, in view of Arik et al. (US 2018/0061737), hereinafter referred to as Arik’737.

Regarding claims 17-19, Cho teaches the method for cooling according to claim 16, however does not teach the first piezoelectric cooling element to vibrate at a frequency of at least 15kHz (Claim 17); the method of claim 17, wherein the frequency is substantially at a resonance frequency of the piezoelectric cooling element (claim 18); the method of claim 18, further comprising:  Attorney Docket No. FRORPOO459 PATENTtuning the first piezoelectric cooling element to the resonance frequency (claim 19).

Arik’737 teaches a piezoelectric cooling element (Fig. 2a, 204) used for cooling a heat generating structure (208), and operates at a frequency between 1Hz and about 100KHz (paragraph 0042, “In one embodiment, circuit 319 may be an ASIC designed specifically for driving the plurality of synthetic jet devices 350. For example, the ASIC may time when the plates of the actuation module flex and how much they flex by controlling the amount and timing of power to the plates. Thus, the plates may bend in sync, out of sync, or one plate may bend more than another plate, etc. It is noted that each of the plurality of synthetic jets 350 may be independently operable or controlled (operating in parallel), that groups of the plurality of synthetic jets 350 may be independently operable or controlled, or that none of the synthetic jet devices 350 are independently controlled (operating in series). In one embodiment, each of the plurality of synthetic jet devices 350 operates at a frequency between about 1 Hz and about 100 kHz for heat sink cooling”).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the frequency of Cho, in view of Arik’737, for piezoelectric cooling element frequencies to be greater than 1Hz all the way up to 100kHz, is at least 15 kHz, in order to provide the predictable result of driving the fluid at a desired flow rate.  Applicant appears to have placed no criticality on the claimed range (see pp. [0059] indicating the frequency “may” be within the claimed range; “As discussed above, a piezoelectric cooling element may be driven at resonance and this resonance may be at a frequency of 15kHz or higher”) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Donnelly teaches a piezoelectric element (Fig. 1, 112) which is tuned (interpreted as “designed for”) to a resonance frequency (paragraph 0024, “If the frequency of the alternating current is the same as the resonant frequency of the cantilever, it may cause the latter to oscillate at such resonant frequency. Such oscillation is maximum in amplitude at the free and movable end of the cantilever and may cause air flow in the surrounding air forcing the latter to flow toward the output end 124 of the device 1.”) which results in the piezoelectric cooling element to operate at a maximum amplitude, and therefore maximum airflow.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified the frequency at which the first piezoelectric cooling element, taught by Cho, is tuned to vibrate at a resonant frequency, as taught by Donnelly, wherein that resonant frequency is 15 Khz, in order to provide the similar and predictable result of maximizing the amplitude of the first piezoelectric cooling element, thereby creating maximum airflow and higher cooling.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Akif et al. (US 2015/0173237) teaches a piezoelectric cooling element (Fig. 1, comprising piezoelectric element 2 and integral emitter element 3 ) configured to direct a fluid (fluid represented by arrows 45 at inlets 37) toward a surface (outer surface of heat generating structure electronic components 42) of a heat-generating structure (42); and wherein the piezoelectric cooling element has a first side (left side of 2) and a second side (right side of 2), the first side being distal to the heat-generating surface and in communication with the fluid (left side of 2 is in fluid communication with fluid 45), the second side being proximal to the heat-generating surface, the cooling element being configured to direct the fluid using a vibrational motion (vibratory motion of the piezoelectric cooling element; see abstract, “wherein the radial vibration of the annular piezo element is configured so as to set the emitter element into axial vibration to generate the air flow which thereby permits a device of small dimensions for generating the an air flow to be created that is simultaneously characterized by low energy consumption and a long service life.”) from the first side Attorney Docket No. FRORP00456 PATENTof the cooling element to the second side such that the fluid moves in a direction (from left to right) that is incident at a perpendicular angle (90 degrees/perpendicular to the surface of the heat generating structure) to the surface of the heat generating structure.

/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        
/BRIAN M KING/Primary Examiner, Art Unit 3763